 In the Matter of THEPROSPERITYCOMPANY, INC.andINTERNATIONALASSOCIATION OF MACHINISTSCaveNo.R-729.Decided March 9, 19444Fraser Brothers,of Syracuse, N. Y., for the Company.Mr. D. J. Omer,of Buffalo, N. Y., for t1le I. A. M.Mr. Donald P. Gorman,of Syracuse,N. Y., for the Independent.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Association of Machinists,affiliated with the A. F. of L., herein called the I. A. M., alleging thata question affecting commerce had arisen concerning the representa-tion of employees of The Prosperity Company Inc., Carthage, NewYork, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before MiltonA. Nixon, Trial Examiner. Said hearing was held at Watertown,New York, on January 26, 1944. The Company, the I. A. M., andProsperity Employees Association,herein called the Independent, ap-peared, participated,and were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing on the issues.At the hearing,the Company made a motionto dismiss the petition on the ground that the unit which the I. A. M.has requested is inappropriate.In the alternative,theCompanymoved to remand the case for further hearing atwhich the Com-pany shall be permitted to examine the Field Examiner's Report onInvestigation of Interest of Contending Labor Organizations.Forreasons appearing hereinafter, the motions are hereby denied.TheCompany also objected to the I. A. M.'s representative participatingat the hearing on the ground that such representative was not a mem-ber of the New York State Bar and, therefore, such participation wasin violation of the Penal Code of that State.The Trial Examiner55 N LR. B, No. 63350 THE PROSPERITYCOMPANY, INC.351overruled the objection.The ruling is hereby affirmed.'The otherrulings,made by the Trial Examiner at the hearing, are free fromprejudicial error and are hereby affirmgd.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Prosperity Company, Inc., is a New York corporation engagedin the manufacture of various items for the Navy, Army, and MaritimeCommission, at Syracuse and Carthage, New York; the plant at Car-thage, New York, is involved in this proceeding.During the year1943, the Company used raw materials valued in excess of $1,000,000,approximately 15 percent of which was shipped from points outsidethe State of New York.During the same period, the Company manu-factured finished products valued in excess of $2,500,000, approxi-mately 70 percent of which was shipped to points outside the State ofNew York. For the purpose of this proceeding, the Company admitsthat it is engaged in commerce within the meaning of the NationalLabor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, affiliated with the Amer-ican Federation of Labor, and Prosperity Employees Association,unaffiliated, are labor organizations admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about December 15, 1943, the I. A. M. notified the Companythat it represented a majority of the Company's employees at theCarthage plant and requested exclusive recognition for bargainingpurposes.The Company refused to grant such request on the groundsthat the unit requested by the I. A. M. is inappropriate, and it doubtedthe majority status of the I. A. M., and that the employees involvedherein were presently covered by a collective bargaining contractbetween the Company and the Independent.The contract which the Company, as well as the Independent, al-leges as a bar to a present determination of representatives was ex-,See Article If, Section 25, of National Labor Relations Board Rules and Regulations-Series 3. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDecuted on March 31, 1943,2 and containsinter aliathe followingprovisions :The Company continues to recognize the Union [Independent]as the exclusive bargaining agency for all of its employees exceptclerical and office workers, superintendents, foremen and super-visory officials, with regard to wages, hours, and other terms andconditions of employment.Every employee who is eligible to membership in the Union[Independent] under its classifications and qualifications shalland must be a member in good standing of the Union [Inde-pendent].The Company shall give to each new employee uponhiring, a copy of this contract.This agreement shall remain in full force and effect from thedate hereof until the expiration of six months after the cessationof hostilities, except that either party hereto may at intervals ofsix months propose to the other any modifications it may deemadvisable and if an agreement is reached in respect thereto, thiscontract shall thereby be modified and as so modified continue to bebinding until its termination as first herein set forth.The evidence shows that since October 1, 1943, when the Carthageplant commenced operations, no effort was made by either the Com-pany or the Independent to advise the employes at the Carthage plantof the existence of the contract, nor was any effort made to enforcethe closed-shop provisions with respect to them.We have often heldthat a contract between a Company and a labor organization, whichis claimed to have been extended to cover employees who were hiredto work in a plant which was non-existent at the time the contract wasnegotiated, cannot operate as a bar to an election among the em-ployees at the new plant.3We have a similar situation here in that thecontract, which is alleged to be a bar, was in existence 6 months beforethe Company acquired the Carthage plant and, therefore, before thepresent personnel of such plant was employed by the Company.Furthermore, since the terms of the contract provide that it shall re-main in full force and effect for an indefinite period, we find that thiscontract is not a bar to an investigation of representatives at thistime.A statement prepared by a Field Examiner of the Board, intro-duced in evidence, indicates that the I. A. M. represents a substantialnumber of employees in the unit hereinafter found to be appropriate.42 The Company and the Independent have been in contractualrelationshipfor severalyears with respect to the employees of the Company's Syracuse plant.8Matter of Chase Brass d Copper Co., Inc.,47 N. L R B 298.4The Field Examiner's statement shows that the I. A. 1iI submitted 17 authorizationcards, signedin November and December 1943, all of which bear apparentlygenuine signa- THE PROSPERITYCOMPANY,INC.353We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe I. A. M. seeks a unit comprised of all employees of the Car-thage plant, excluding office, clerical and supervisory employees.TheCompany and the Independent do not oppose the classification ofemployees sought by the I. A. M., their position being confined tothe contention that the employees at the Syracuse plant should beincluded in the unit requested by the I. A. M.The Carthage plant, which is approximately 80 miles from theSyracuse plant, began operations in October 1943.Both plants areunder the same executive management, but each plant has its ownsuperintendent and foreman.Raw materials and unfinished productsused at the Carthage plant are purchased solely for such plant, andthe finished products are shipped directly from said plant.Whilethe type of product manufactured and the duties of employees inboth plants are identical, the Carthage plant hires its own personnel,and there is normally no interchange of employees between the twoplants.Moreover, the record shows than no attempt had been madeto organize the employees of the Carthage plant prior to the organi-zational activities of the I. A. M.We are of the opinion, therefore, tliat iile employees in the Carthageplant are a homogeneous group and can function effectively as a sep-arate unit for the purposes of collective bargaining.We find that all employees of the Company's Carthage, New Yorkplant, excluding office, clerical and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining withal the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-tures and the names of persons whose names are listed on the Company's pay roll of recentdate ; there are approximately 22 employees in the appropriate unit.The Independent relies upon its contract as establishing its interest.As stated above, the Company moved to iemand the case for further hearing so that theCompany could examine the Field Examiner's Repoit as to the I A M's claim of repre-sentation.The motion was denied for the reason, as we have frequently stated, that theienort of a Board agent with respect to a representation claim is taken, not as proof of theprecise number of employees who desire to be represented by a labor organization, butrather to protect the Company and the Board from unfounded claims by such oiganizationsand to give reasonable assurance that a number of employees desire to be so represented.SeeMatter of Amos-Thompson Corpoiattion,49 N. L. R B. 423, and cases cited therein.578129-44-vol 55-21 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDroll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The ProsperityCompany, Inc., Carthage, New York, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Third Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporar-ily laid off and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by International Association ofMachinists, affiliated with the A. F. of L., or by Prosperity EmployeesAssociation, unaffiliated, for the purposes of collective bargaining, orby neither.MR. JOHN M. HousToN took no part in the consideration of the aboveDecision and Direction of Election.